      4:19-cv-02404-SAL         Date Filed 07/20/20     Entry Number 33       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Eli James Torrence, #356338,                               Case No. 4:19-cv-2404-SAL

                           Petitioner,

v.
                                                                     ORDER
Warden M. Stephon,


                         Respondent.



       This matter is before the Court for review of the January 3, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Thomas E. Rogers, III, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.). In the Report,

the Magistrate Judge recommends dismissing this action as untimely pursuant to 28 U.S.C. §

2244(d). See ECF No. 24.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with

making a de novo determination of only those portions of the Report that have been specifically

objected to, and the Court may accept, reject, or modify the Report, in whole or in part. 28

U.S.C. § 636(b)(1). In the absence of objections, the Court is not required to provide an

explanation for adopting the Report and must “only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




                                                1
      4:19-cv-02404-SAL       Date Filed 07/20/20     Entry Number 33        Page 2 of 2




       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the Petition, ECF No. 1, is

DISMISSED with prejudice and without requiring Respondent to file a return.

              IT IS SO ORDERED.

                                                   /s/ Sherri A. Lydon
July 20, 2020                                      Sherri A. Lydon
Florence, South Carolina                           United States District Judge




                                               2
